Citation Nr: 1816391	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for system lupus erythematous (SLE), lupus nephritis.

Entitlement to a higher initial disability rating or separate compensable disability rating for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 and an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the issue of entitlement to a higher initial rating for lupus for further development in February 2012 and May 2013. 

In September 2014, the Board granted service connection for fibromyalgia.  By rating decision of October 2014, the RO effectuated this grant and evaluated this disability under the same diagnostic criteria as used to evaluate the service-connected lupus and established July 5, 2011, as the effective date of the award.  The Veteran filed a notice of disagreement to this decision in April 2015.  The RO issued a Statement of the Case (SOC) in November 2017, and the Veteran perfected an appeal the same month.  The issue of entitlement to a higher initial disability rating or separate compensable disability rating for fibromyalgia has continuously been on appeal and was addressed in the most recent Board remand of December 2015.  The issue of entitlement to an earlier effective date for the award of service connection for fibromyalgia has not yet been certified to the Board and will not be addressed herein.  

In the September 2014 decision, the Board denied entitlement to an evaluation in excess of 10 percent for lupus.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In May 2015, the Court vacated the Board's decision, and remanded the issue to the Board for action consistent with the JMR.

In December 2015, the Board remanded the issue on appeal for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).
The Board remanded the issue on appeal in December 2015.  In pertinent part, the examiner was asked to "state whether the Veteran's exacerbations lasting one week or more two to three times per year."

In response, the February 2017 examiner stated that the Veteran's exacerbations "vary from 2-6 a year [of] varying duration."

The Board notes that this response is insufficient.  Under the applicable diagnostic code, the Veteran is entitled to a higher rating if the evidence of record shows "exacerbations lasting a week or more, 2 or 3 times per year."  Therefore, the examiner's statement that the Veteran's exacerbations are of varying duration is insufficient to make a determination as to whether the Veteran is entitled to a higher rating. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA service treatment records not already associated with record and associate those documents with the claims file

2. Then, arrange for an addendum opinion from the February 2017 examiner.  The examiner should respond to the following:

Does the Veteran experience exacerbations of his SLE that last a week or more, 2 or 3 times a year?  The examiner should make clear to note the length of duration in exact terms, i.e. days, weeks, etc.  The decision to reexamine the Veteran is left to the discretion of this examiner.  

3. After the above development is completed, schedule the Veteran for a VA examination to assess the nature and severity of fibromyalgia.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand.  If there are symptoms of this disorder that overlap or are indistinguishable from symptoms associated with lupus list them.  Note that fibromyalgia is rated under diagnostic code 5025 and lupus is rated under diagnostic code 6350.  In particular, the examiner should comment on whether the Veteran's symptoms have been "constant, or nearly so, and refractory to therapy" at any time since July 2011.

4. Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


